DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston 8,082,689 in view of Lorenz 6,874,270 or Cripe 6,082,036.
In regard to claim 1, Eggleston discloses a bird decoy apparatus comprising:  a first piece (11) comprising a blank of like size and shape of a first profile of a bird; a second piece (12) comprising a blank of like size and shape of a second profile of the bird; and at least one support (26) attached to the first piece, and the first and second pieces constructed from a lightweight, rather flexible, semi-rigid material such as corrugated plastic, also known as “sign-board” or “Colorplast”, but does not disclose the at least one removable support at least partially inserted into the first piece.  Lorenz discloses an animal decoy (10) comprising a vertical piece (20) comprising a blank of a like size and shape of a first profile of a bird (see Fig. 1); at least one removable support (74) at least partially inserted into the vertical piece (at 82; see Fig. 5).  Cripe discloses a bird decoy apparatus comprising a vertical piece (12 in Fig. 4) comprising a blank of like size and shape of a first profile of a bird (see Fig. 4); at least one removable support (44) attached to the vertical piece, and the vertical piece (12) with a base sheet (14) comprised of corrugated plastic with opposed liners (28-29) that define face surfaces separated by “I-beam” shaped flutes (30) that extend in a substantially vertical direction and form chambers (31), wherein the at least one removable support (44) is frictionally received within one of the chambers so as to provide maximum stability in a substantially vertical direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one support of Eggleston such that it is an at least one removable support at least partially inserted into the first piece in view of Lorenz or Cripe in order to utilize existing structure of the first piece to attach the at least one support thereto and also to provide a more compact stored configuration for the decoy by having the support be removable therefrom so that the support does not always protrude from the first piece in any state.
In regard to claim 2, Eggleston discloses wherein the first profile of the bird comprises a side view of a body of a bird (see Fig. 2).
In regard to claim 3, Eggleston discloses wherein the second profile of the bird comprises a top view of a body of a bird, wherein the top view comprises wings of the body of the bird (see Fig. 3).
In regard to claim 4, Eggleston discloses wherein the blank of the first piece comprises a head portion, a tail portion, and an edge side surrounding a surface area of the first piece (see Fig. 2).
In regard to claim 5, Eggleston discloses wherein the first piece further comprises a slot (17) at the tail portion of the first piece, wherein the slot extends horizontally from the tail portion of the first piece.
In regard to claim 6, Eggleston and Lorenz or Cripe disclose wherein the edge side is corrugated (see col. 3, lines 29-37 of Eggleston; see col. 2, lines 52-56 of Lorenz; see col. 3, line 41 to col. 4, line 51 of Cripe).
In regard to claim 7, Eggleston and Lorenz or Cripe disclose wherein the corrugated edge side of the first piece is adapted to hold the at least one removable support (see Fig. 5 of Lorenz; see Fig. 4 of Cripe).
In regard to claim 8, Eggleston and Lorenz or Cripe disclose wherein the first piece (11 of Eggleston; 20 of Lorenz; 12, 14 of Cripe) comprises a first side and a second side, wherein the corrugated edge side is disposed therebetween the first side and the second side (opposed sides of 11 of Eggleston; see Fig. 5 of Lorenz; 28-29 of Cripe).
In regard to claim 9, Eggleston and Lorenz or Cripe disclose wherein the first side comprises a photo of the side view of a body of a bird (see col. 3, lines 19-28 of Eggleston; see col. 2, lines 47-67 of Cripe).
In regard to claim 10, Eggleston and Lorenz or Cripe disclose wherein the second side mirrors the first side (see Fig. 2 of Eggleston; see Fig. 5 of Lorenz; see Fig. 4 of Cripe).
In regard to claim 11, Eggleston discloses wherein the blank of the second piece (12) comprises a right wing portion, a left wing portion, and an edge side surrounding a surface area of the second piece, wherein the right wing portion and the left wing portion extend from a head end of the second piece to a tail end of the second piece (see Fig. 3).
In regard to claim 12, Eggleston discloses wherein the second piece (12) further comprises a slot (18) at the head end of the second piece, wherein the slot extends horizontally between the right wing portion and the left wing portion, from the head end of the second piece (see Fig. 3).
In regard to claim 13, Eggleston and Lorenz or Cripe discloses wherein the edge side is corrugated (see col. 3, lines 29-37 of Eggleston; see Fig. 5 of Lorenz; see col. 3, line 41 to col. 4, line 51 of Cripe).
In regard to claim 14, Eggleston and Lorenz or Cripe discloses wherein the second piece (12 of Eggleston) comprises a first side and a second side, wherein the corrugated edge side is disposed therebetween the first side and the second side (see Fig. 1 of Eggleston; see Fig. 5 of Lorenz; see Fig. 4 of Cripe).
In regard to claim 15, Eggleston and Lorenz or Cripe disclose wherein the first side comprises a photo of the top view of a body of a bird (see col. 3, lines 19-28 of Eggleston; see col. 2, lines 47-67 of Cripe).
In regard to claim 16, Eggleston discloses wherein the second side mirrors the first side (see Fig. 3).
In regard to claim 17, Eggleston discloses wherein the slot (17) of the first piece is adapted to accept the second piece at the horizontal slot (18) of the second piece.
In regard to claim 18, Eggleston discloses wherein the second piece is perpendicular to the first piece (see Figs. 1-3).
In regard to claim 19, Eggleston discloses wherein the second piece is parallel to the first piece (when use has been completed, components can be easily disassembled and then stacked together for easy transport [the stacking of 11-12 results in the flat second piece 12 being parallel to the flat first piece 11]; see col. 3, lines 15-18).
In regard to claim 20, Eggleston discloses a bird decoy apparatus comprising:  a first piece (11) of like size and shape of a side profile of a bird, wherein the first piece comprises tail portion and a head portion (see Fig. 2); a horizontal slot (17) extending from the tail portion of the first piece; a second piece (12) of like size and shape of a top profile of the bird, wherein the second piece comprises a right wing portion and a left wing portion (see Fig. 3); a horizontal slot (18) extending between the right wing portion and the left wing portion of the second piece, wherein the second piece is adapted to connect to the first piece through the horizontal slots (see Fig. 1); and at least one support (26) attached to the first piece, and the first and second pieces constructed from a lightweight, rather flexible, semi-rigid material such as corrugated plastic, also known as “sign-board” or “Colorplast”, but does not disclose the at least one removable support at least partially inserted into the first piece.  Lorenz discloses an animal decoy (10) comprising a vertical piece (20) comprising a blank of a like size and shape of a first profile of a bird (see Fig. 1); at least one removable support (74) at least partially inserted into the vertical piece (at 82; see Fig. 5).  Cripe discloses a bird decoy apparatus comprising a vertical piece (12 in Fig. 4) comprising a blank of like size and shape of a first profile of a bird (see Fig. 4); at least one removable support (44) attached to the vertical piece, and the vertical piece (12) with a base sheet (14) comprised of corrugated plastic with opposed liners (28-29) that define face surfaces separated by “I-beam” shaped flutes (30) that extend in a substantially vertical direction and form chambers (31), wherein the at least one removable support (44) is frictionally received within one of the chambers so as to provide maximum stability in a substantially vertical direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one support of Eggleston such that it is an at least one removable support at least partially inserted into the first piece in view of Lorenz or Cripe in order to utilize existing structure of the first piece to attach the at least one support thereto and also to provide a more compact stored configuration for the decoy by having the support be removable therefrom so that the support does not always protrude from the first piece in any state.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston 8,082,689 in view of Lorenz 6,874,270 or Cripe 6,082,036 as applied to claim 17 above, and further in view of Rohan 2,783,572 or Syms 735,314.
Alternatively, Eggleston and Lorenz or Cripe do not disclose wherein the second piece is parallel to the first piece.  Rohan and Syms disclose wherein the second piece (15 OR see Fig. 2) is parallel to the first piece (6 in Fig. 4; also see col. 2, lines 21-28 OR see Fig. 1; also see pg. 2, lines 12-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second pieces of Eggleston and Lorenz or Cripe such that wherein the second piece is parallel to the first piece in view of Rohan or Syms in order to provide a decoy with first and second pieces that can remain connected during any state of use while at the same time be collapsed onto each other so that the decoy may be placed into a more compact configuration for storage and transport wherein the connection between the first and second pieces prevents the parts of the decoy from being easily lost or displaced from each other.
Claim(s) 1-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tryon 3,707,798 in view of Lorenz 6,874,270 or Cripe 6,082,036.
In regard to claim 1, Tryon discloses a first piece (15) comprising a blank of like size and shape of a first profile of a bird; a second piece (11) comprising a blank of like size and shape of a second profile of the bird; and a support (17) secured to the first piece (15) by a rivet or other suitable fastener (18), but does not disclose at least one removable support at least partially inserted into the first piece.  Lorenz discloses an animal decoy (10) comprising a vertical piece (20) comprising a blank of a like size and shape of a first profile of a bird (see Fig. 1); at least one removable support (74) at least partially inserted into the vertical piece (at 82; see Fig. 5).  Cripe discloses a bird decoy apparatus comprising a vertical piece (12 in Fig. 4) comprising a blank of like size and shape of a first profile of a bird (see Fig. 4); at least one removable support (44) attached to the vertical piece, and the vertical piece (12) with a base sheet (14) comprised of corrugated plastic with opposed liners (28-29) that define face surfaces separated by “I-beam” shaped flutes (30) that extend in a substantially vertical direction and form chambers (31), wherein the at least one removable support (44) is frictionally received within one of the chambers so as to provide maximum stability in a substantially vertical direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one support of Tryon such that it is an at least one removable support at least partially inserted into the first piece in view of Lorenz or Cripe in order to utilize existing structure of the first piece to attach the at least one support thereto without the need for additional fastening means and also to provide a more compact stored configuration for the decoy by having the support be removable therefrom so that the support does not always protrude from the first piece in any state.
In regard to claim 2, Tryon discloses wherein the first profile of the bird comprises a side view of a body of a bird (see Fig. 1).
In regard to claim 3, Tryon discloses wherein the second profile of the bird comprises a top view of a body of a bird, wherein the top view comprises wings of the body of the bird (see Fig. 2).
In regard to claim 4, Tryon discloses wherein the blank of the first piece comprises a head portion, a tail portion, and an edge side surrounding a surface area of the first piece (see Figs. 1-2).
In regard to claim 5, Tryon discloses wherein the first piece further comprises a slot (13) at the tail portion of the first piece, wherein the slot extends horizontally from the tail portion of the first piece (see col. 2, lines 24-26).
In regard to claim 6, Tryon and Lorenz or Cripe disclose wherein the edge side is corrugated (see Fig. 5 of Lorenz; see col. 3, line 41 to col. 4, line 51 of Cripe).
In regard to claim 7, Tryon and Lorenz or Cripe disclose wherein the corrugated edge side of the first piece is adapted to hold the at least one removable support (see Fig. 5 of Lorenz; see Fig. 4 of Cripe).
In regard to claim 8, Tryon and Lorenz or Cripe disclose wherein the first piece (15 of Tryon; 20 of Lorenz; 12, 14 of Cripe) comprises a first side and a second side, wherein the corrugated edge side is disposed therebetween the first side and the second side (opposed sides of 15 of Eggleston; see Fig. 5 of Lorenz; 28-29 of Cripe).
In regard to claim 9, Tryon and Lorenz or Cripe disclose wherein the first side comprises a photo of the side view of a body of a bird (see col. 2, line 60 to col. 4, line 5 of Tryon; see col. 2, lines 47-67 of Cripe).
In regard to claim 10, Tryon and Lorenz or Cripe disclose wherein the second side mirrors the first side (see Figs. 1-2 of Tryon; see Fig. 5 of Lorenz; see Fig. 4 of Cripe).
In regard to claim 11, Tryon discloses wherein the blank of the second piece (11) comprises a right wing portion, a left wing portion, and an edge side surrounding a surface area of the second piece, wherein the right wing portion and the left wing portion extend from a head end of the second piece to a tail end of the second piece (see Fig. 2).
In regard to claim 12, Tryon discloses wherein the second piece (11) further comprises a slot (12) at the head end of the second piece, wherein the slot extends horizontally between the right wing portion and the left wing portion, from the head end of the second piece (see Fig. 1 and col. 2, lines 22-23).
In regard to claim 13, Tryon and Lorenz or Cripe discloses wherein the edge side is corrugated (see col. 2, lines 52-56 & Fig. 5 of Lorenz; see col. 3, line 41 to col. 4, line 51 of Cripe).
In regard to claim 14, Tryon and Lorenz or Cripe discloses wherein the second piece (11 of Tryon) comprises a first side and a second side, wherein the corrugated edge side is disposed therebetween the first side and the second side (see Fig. 5 of Lorenz; see col. 3, line 41 to col. & Fig. 4 of Cripe).
In regard to claim 15, Tryon and Lorenz or Cripe disclose wherein the first side comprises a photo of the top view of a body of a bird (see col. 2, line 58 to col. 4, line 5 of Tryon; see col. 2, lines 47-67 of Cripe).
In regard to claim 16, Tryon discloses wherein the second side mirrors the first side (see Fig. 2).
In regard to claim 17, Tryon discloses wherein the slot (13) of the first piece is adapted to accept the second piece at the horizontal slot (12) of the second piece.
In regard to claim 18, Tryon discloses wherein the second piece is perpendicular to the first piece (see Figs. 1 & 3).
In regard to claim 20, Eggleston discloses a bird decoy apparatus comprising:  a first piece (11) of like size and shape of a side profile of a bird, wherein the first piece comprises tail portion and a head portion (see Fig. 2); a horizontal slot (17) extending from the tail portion of the first piece; a second piece (12) of like size and shape of a top profile of the bird, wherein the second piece comprises a right wing portion and a left wing portion (see Fig. 3); a horizontal slot (18) extending between the right wing portion and the left wing portion of the second piece, wherein the second piece is adapted to connect to the first piece through the horizontal slots (see Fig. 1); and at least one support (26) attached to the first piece, and the first and second pieces constructed from a lightweight, rather flexible, semi-rigid material such as corrugated plastic, also known as “sign-board” or “Colorplast”, but does not disclose the at least one removable support at least partially inserted into the first piece.  Lorenz discloses an animal decoy (10) comprising a vertical piece (20) comprising a blank of a like size and shape of a first profile of a bird (see Fig. 1); at least one removable support (74) at least partially inserted into the vertical piece (at 82; see Fig. 5).  Cripe discloses a bird decoy apparatus comprising a vertical piece (12 in Fig. 4) comprising a blank of like size and shape of a first profile of a bird (see Fig. 4); at least one removable support (44) attached to the vertical piece, and the vertical piece (12) with a base sheet (14) comprised of corrugated plastic with opposed liners (28-29) that define face surfaces separated by “I-beam” shaped flutes (30) that extend in a substantially vertical direction and form chambers (31), wherein the at least one removable support (44) is frictionally received within one of the chambers so as to provide maximum stability in a substantially vertical direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one support of Eggleston such that it is an at least one removable support at least partially inserted into the first piece in view of Lorenz or Cripe in order to utilize existing structure of the first piece to attach the at least one support thereto without the need for additional fastening means and also to provide a more compact stored configuration for the decoy by having the support be removable therefrom so that the support does not always protrude from the first piece in any state.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tryon 3,707,798 in view of Lorenz 6,874,270 or Cripe 6,082,036 as applied to claim 11 above, and further in view of Eggleston 8,082,689.
Alternatively in regard to claim 13, Tryon and Lorenz or Cripe do not disclose wherein the edge side of blank of the second side is corrugated.  Eggleston discloses a bird decoy apparatus comprising:  a first piece (11) comprising a blank of like size and shape of a first profile of a bird; a second piece (12) comprising a blank of like size and shape of a second profile of the bird; and at least one support (26) attached to the first piece, and the first and second pieces constructed from a lightweight, rather flexible, semi-rigid material such as corrugated plastic, also known as “sign-board” or “Colorplast”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blank of the second piece of Tryon and Lorenz or Cripe such that the edge side of thereof is corrugated in view of Eggleston in order to utilize a common off the shelf material which is inexpensive and lightweight with which the form the decoy and which may be readily adorned with photographic reproductions of the simulated waterfowl species.
In regard to claim 14, Tryon, Lorenz or Cripe, and Eggleston disclose wherein the second piece (12 of Eggleston) comprises a first side and a second side, wherein the corrugated edge side is disposed therebetween the first side and the second side (see Fig. 5 of Lorenz; see Fig. 4 of Cripe; see Fig. 1 of Eggleston).
In regard to claim 15, Tryon, Lorenz or Cripe, and Eggleston disclose wherein the first side comprises a photo of the top view of a body of a bird (see col. 2, line 60 to col. 4, line 5 of Tryon; see col. 2, lines 47-67 of Cripe; see col. 3, lines 19-28 of Eggleston).
In regard to claim 16, Tryon, Lorenz or Cripe, and Eggleston discloses wherein the second side mirrors the first side (see Fig. 2 of Tryon; see Fig. 4 of Cripe; see Fig. 3 of Eggleston).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tryon 3,707,798 in view of Lorenz 6,874,270 or Cripe 6,082,036 as applied to claim 17 above, and further in view of Rohan 2,783,572 or Syms 735,314.
Alternatively, Tryon and Lorenz or Cripe do not disclose wherein the second piece is parallel to the first piece.  Rohan and Syms disclose wherein the second piece (15 OR see Fig. 2) is parallel to the first piece (6 in Fig. 4; also see col. 2, lines 21-28 OR see Fig. 1; also see pg. 2, lines 12-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second pieces of Tryon and Lorenz or Cripe such that wherein the second piece is parallel to the first piece in view of Rohan or Syms in order to provide a decoy with first and second pieces that can remain connected during any state of use while at the same time be collapsed onto each other so that the decoy may be placed into a more compact configuration for storage and transport wherein the connection between the first and second pieces prevents the parts of the decoy from being easily lost or displaced from each other.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA